 



Exhibit 10.2
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 14th
day of April, 2008, by and between Conexant Systems, Inc., a Delaware
corporation (the “Company”), and D. Scott Mercer (the “Executive”).
          WHEREAS, the parties hereto wish to enter into the arrangements set
forth herein with respect to the terms and conditions of the Executive’s
employment with the Company from and after the Effective Date (as defined in
Section 2);
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
          1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization are defined in Section 24.
          2. Term. Unless earlier terminated pursuant to Section 8, the term of
the Executive’s employment hereunder in the positions referenced under Section 3
will begin as of April 14, 2008 (the “Effective Date”) and will conclude on
April 13, 2009 (the “Employment Period”); provided that, on April 14, 2009, the
Employment Period will automatically be extended for a single one (1)-year
period unless either party gives written notice to the other party at least
sixty (60) days before the end of the Employment Period that it does not wish
such automatic one (1) year extension to occur.
          3. Position and Duties. The Executive will serve as Chief Executive
Officer of the Company during the Employment Period. As Chief Executive Officer
of the Company, the Executive will render executive, policy, and other
management services to the Company of the type customarily performed by persons
serving in a similar capacity and as reasonably determined by the Board of
Directors of the Company (the “Board”) with regard to the Executive’s status and
position within the Company. The Executive will remain a member of the Board of
Directors and will continue to serve as such member for the duration of the
Employment Period. The Executive will report directly to the Board. The
Executive will devote the Executive’s reasonable best efforts to the performance
of his duties hereunder and the advancement of the business and affairs of the
Company during the Employment Period, it being understood that the Executive
may, consistent with the other provisions of this Agreement, pursue other
outside interests including but not limited to the Executive’s other Board
positions and

 



--------------------------------------------------------------------------------



 



devoting time to managing the Executive’s personal investments and to charitable
and community activities.
          4. Place of Performance. During the Employment Period, the Executive’s
primary place of employment and work location will be Newport Beach, California,
except for reasonable travel on Company business and as otherwise consented to
by the Executive.
          5. Compensation.
          (a) Base Salary. During the Employment Period, the Company will pay to
the Executive an annual base salary (the “Base Salary”), which initially will be
$550,000. The Base Salary will be reviewed by the Board or the Compensation and
Management Development Committee of the Board (the “Compensation Committee”) no
less frequently than annually and may be increased (but not materially
decreased) at the discretion of the Board or the Compensation Committee. If the
Executive’s Base Salary is increased, the increased amount will be the Base
Salary for the remainder of the Employment Period. The Base Salary will be
payable monthly or in such other installments as will be consistent with the
Company’s payroll procedures in effect from time to time.
          (b) Bonus. During the Employment Period, the Executive will be
eligible to earn an annual performance bonus in an amount determined at the
discretion of the Board or the Compensation Committee for each fiscal year. It
is the intention of the parties hereto that the Company shall establish a target
bonus for the Executive with respect to each fiscal year of the Employment
Period based upon overall performance of the Company and upon the Executive’s
individual performance. The Executive’s initial full year annual target bonus
for the 2008 fiscal year will be one hundred percent (100%) of the Base Salary
(pro-rata for the time worked in the 2008 fiscal year). In the event that a
target bonus is not established with respect to the 2009 fiscal year or any
subsequent year, the Executive’s target bonus shall be deemed to be the target
bonus established under this Agreement for the immediately preceding fiscal
year.
          Notwithstanding the foregoing, for the fiscal year 2008, the Executive
will be guaranteed a bonus of not less than $250,000, to be disbursed when
normal company bonuses are paid. For fiscal year 2009 (which commences
October 1, 2008), the Executive will be guaranteed a bonus of not less than
$250,000, to be disbursed when normal company bonuses are paid. To be eligible
for these bonuses, the Executive must be employed by the Company as CEO at the
time the bonuses are paid.
          (c) Initial Equity Compensation. (i) On the Effective Date, Executive
will be granted two million (2,000,000) Restricted Stock Units (“Non-Performance
RSU’s”). These Non-Performance RSU’s will vest fifty percent (50%) on the six
(6)

 



--------------------------------------------------------------------------------



 



month anniversary date of the Effective Date and fifty percent (50%) on the
twelve (12) month anniversary of the Effective Date, subject to the Executive’s
continued employment as Chief Executive Officer (or continuous service as an on
going member of the Board of Directors) with the Company through such date. All
Non-Performance RSUs shall be subject to the terms of this Agreement and the
relevant stock unit agreements and relevant stock plan under which the
Non-Performance RSUs are granted.
               (ii) Notwithstanding the foregoing, in the event of a Change of
Control, any unvested stock options, Non-Performance RSUs and shares of
non-performance based restricted stock in Company common stock held by the
Executive will become fully vested contingent upon and immediately prior to the
first Change of Control to occur following the Effective Date.
               (iii) Notwithstanding any other provision of this Agreement to
the contrary, except as otherwise provided in Section 1 of the respective
Non-Performance RSU award agreement, any vested Non-Performance RSUs will be
paid out immediately upon vesting and in no event after the later of (i) two and
one-half (2 1/2) months after the end of the Company’s fiscal year in which such
Non-Performance RSUs vest, or (ii) March 15 following the calendar year in which
such Non-Performance RSUs vest.
          (d) Benefits. During the Employment Period, the Executive will be
entitled to all employee benefits and perquisites made available to senior
executives of the Company. Nothing contained in this Agreement will prevent the
Company from terminating plans, changing carriers or effecting modifications in
employee benefits coverage for the Executive as long as such modifications
affect all similarly situated employees and/or officers of the Company. In
addition, during the Employment Period, the Executive will be paid $10,000
(subject to applicable taxes) per month for living and transportation expenses.
          (e) Vacation; Holidays. During the Employment Period, the Executive
will be entitled to all public holidays observed by the Company and vacation
days in accordance with the applicable vacation policies for senior executives
of the Company, which vacation days will be taken at a reasonable time or times.
The Executive will initially be entitled to four (4) weeks vacation per year.
          (f) Withholding Taxes and Other Deductions. To the extent required by
law, the Company will withhold from any payments due to the Executive under this
Agreement any applicable federal, state or local taxes and such other deductions
as are prescribed by law.
          6. Expenses. The Executive is expected and is authorized, subject to
the business expense policies as determined by the Company, to incur reasonable
expenses in

 



--------------------------------------------------------------------------------



 



the performance of the Executive’s duties hereunder, including the costs of
entertainment, travel, and similar business expenses. The Company will promptly
reimburse the Executive for all such expenses upon periodic presentation by the
Executive of an accounting of such expenses on terms applicable to senior
executives of the Company.
          7. Confidentiality; Work Product.
          (a) Information. The Executive acknowledges that the information,
observations and data obtained by the Executive concerning the business and
affairs of the Company and its Affiliates and their predecessors during the
course of the Executive’s performance of services for, or employment with, any
of the foregoing persons (whether or not compensated for such services) are the
property of the Company and its Affiliates, including information concerning
acquisition opportunities in or reasonably related to the business or industry
of the Company or its Affiliates and their predecessors of which the Executive
becomes aware during such period. Therefore, the Executive agrees that the
Executive will not at any time (whether during or after the Employment Period)
disclose to any unauthorized person or, directly or indirectly, use for the
Executive’s own account, any of such information, observations, data or any Work
Product (as defined below) or Copyrightable Work (as defined below) without the
Board’s consent, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of the Executive’s acts or omissions to act or the acts or
omissions to act of other senior or junior management employees of the Company
and its Affiliates. The Executive agrees to deliver to the Company at the
termination of the Executive’s employment, or at any other time the Company may
request in writing (whether during or after the Employment Period), all
memoranda, notes, plans, records, reports and other documents, regardless of the
format or media (and copies thereof), relating to the business of the Company
and its Affiliates and their predecessors (including, without limitation, all
acquisition prospects, lists and contact information) which the Executive may
then possess or have under the Executive’s control.
          (b) Intellectual Property. The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, trade secrets, know-how, ideas, computer programs, and all
similar or related information (whether or not patentable) that relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or its Affiliates and their predecessors
that are conceived, developed, made or reduced to practice by the Executive
while employed by the Company or any of its predecessors (“Work Product”) belong
to the Company, and the Executive hereby assigns, and agrees to assign, all of
the Executive’s rights, title and interest in and to the Work Product to the
Company. Any copyrightable work (“Copyrightable Work”) prepared in whole or in
part by the Executive in the course of the Executive’s work for any of the
foregoing entities will be deemed a “work made for hire” under the copyright
laws, and the Company will own all rights

 



--------------------------------------------------------------------------------



 



therein. To the extent that it is determined, by any authority having
jurisdiction, that any such Copyrightable Work is not a “work made for hire,”
the Executive hereby assigns and agrees to assign to the Company all of the
Executive’s rights, title and interest, including, without limitation, copyright
in and to such Copyrightable Work. The Executive will promptly disclose such
Work Product and Copyrightable Work to the Board and perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm the Company’s ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
          (c) Enforcement. The Executive acknowledges that the restrictions
contained in this Section 7 are reasonable and necessary, in view of the nature
of the Company’s business, in order to protect the legitimate interests of the
Company, and that any violation thereof would result in irreparable injury to
the Company. Therefore, the Executive agrees that in the event of a breach or
threatened breach by the Executive of the provisions of this Section 7, the
Company may be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any such confidential information. Nothing herein will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation,
recovery of damages from the Executive.
          8. Termination of Employment. Any termination of the Employment Period
by the Company or the Executive will be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12. For
purposes of this Agreement, a “Notice of Termination” will mean a notice which
will indicate the specific termination provision in this Agreement relied upon,
if any, and will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employment Period if the
termination is being effected by the Company for Cause or by the Executive for
Good Reason. Termination of the Employment Period will take effect on the Date
of Termination. The Employment Period will be terminated under the following
circumstances:
          (a) Death. The Employment Period will terminate upon the Executive’s
death;
          (b) By the Company. The Company may terminate the Employment Period
(i) if the Executive has a Disability, or (ii) with or without Cause;
          (c) By the Executive. The Executive may terminate the Employment
Period at any time for Good Reason or without Good Reason; or

 



--------------------------------------------------------------------------------



 



          (d) Non-Renewal. The Employment Period may terminate pursuant to the
terms of Section 2. The expiration of the Employment Period due to a notice of
non-renewal by the Company to the Executive will be treated as a termination of
the Employment Period by the Company without Cause. The expiration of the
Employment Period due to a notice of non-renewal tendered by the Executive to
the Company will be treated as a termination of the Employment Period by the
Executive without Good Reason. Any failure by the Company to extend Executive’s
employment beyond April 13, 2010 will not trigger any compensation obligation by
the Company under Section 9 below.
          9. Compensation upon Termination. The Executive’s services as both a
Board Member (whether Chairman, Chairman of a Committee or otherwise) and Chief
Executive Officer of the Company must be terminated in order for the Executive
to receive any payment or other benefit under this Section 9. Executive
acknowledges and agrees that if he is replaced in his role as the Chief
Executive Officer, but is permitted to retain his seat on the Company’s Board,
he is entitled to no compensation under this Section 9 (other than continued
vesting of stock and/or options pursuant to applicable plan documents).
          (a) Death. If the Employment Period terminates as a result of the
Executive’s death, the Company will promptly pay to the Executive’s estate, or
as may be directed by the legal representatives of such estate, after the Date
of Termination any accrued but unpaid Base Salary through the Date of
Termination. All other unpaid amounts, if any, which the Executive has accrued
and is entitled to as of the Date of Termination in connection with any fringe
benefits or under any bonus or incentive compensation plan or program of the
Company pursuant to Sections 5(b), (c) and (d) will be paid in accordance with
the terms of any such plans or programs. In addition, if the Employment period
terminates as a result of the Executive’s death, then all unvested stock
options, Non-Performance RSUs and shares of non-performance based restricted
stock in Company common stock held by the Executive will become fully vested
immediately prior to Executive’s death and, in the case of the stock options,
fully exercisable as of the Date of Termination, and the Executive’s estate will
be entitled to exercise all such options until the earlier of: (i) the third
anniversary of the Executive’s Date of Termination or (ii) the expiration date
of such option set forth in the grant notice for the option award. The Company
will have no further obligations to the Executive under this Agreement or
otherwise (other than pursuant to any employee benefit plan and any life
insurance, death in service or other equivalent policy for the benefit of the
Executive).
          (b) Disability. If the Company terminates the Employment Period
because of the Executive’s Disability, the Company will promptly pay to the
Executive after the Date of Termination any accrued but unpaid Base Salary
through the Date of Termination. All other unpaid amounts, if any, which the
Executive has accrued and is entitled to as of the Date of Termination in
connection with any fringe benefits or under any bonus or

 



--------------------------------------------------------------------------------



 



incentive compensation plan or program of the Company pursuant to Sections 5(b),
(c) and (d) will be paid in accordance with the terms of any such plans or
programs. In addition, if the Company terminates the Employment Period because
of the Executive’s Disability, then the Executive will be entitled to the equity
and health insurance portions of the Separation Benefits set forth in
Section 9(e)(ii) and (iii). The Company will have no further obligations to the
Executive under this Agreement or otherwise (other than pursuant to any employee
benefit plan and any disability or other medical insurance policy for the
benefit of the Executive).
          (c) By the Company for Cause; By the Executive Without Good Reason. If
the Company terminates the Employment Period for Cause or if the Executive
terminates the Employment Period without Good Reason, the Company will promptly
pay to the Executive after the Date of Termination any accrued but unpaid Base
Salary through the Date of Termination. All other unpaid amounts, if any, which
the Executive has accrued and is entitled to as of the Date of Termination in
connection with any fringe benefits or under any bonus or incentive compensation
plan or program of the Company pursuant to Sections 5(b), (c) and (d) will be
paid in accordance with the terms of any such plans or programs.
          Other than as set forth in this Section 9(c), the Company will have no
further obligations to the Executive under this Agreement or otherwise (other
than pursuant to any employee benefit plan).
          (d) By the Company Without Cause; By the Executive for Good Reason. If
the Company terminates the Employment Period other than for Cause, Disability or
death, or the Executive terminates the Employment Period for Good Reason, the
Executive will be entitled to the Separation Benefits (as defined in
Section 9(e)). Other than as set forth herein, the Company will have no further
obligations to the Executive under this Agreement or otherwise (other than
pursuant to any employee benefit plan).
          As an express condition precedent to Executive receiving any
Separation Benefits under this Section 9, Executive must execute and not revoke
a unilateral general release of claims in a form satisfactory to the Company
within sixty (60) calendar days of the Date of Termination. Nothing in this
Section 9(d) will be deemed to operate or will operate as a release, settlement
or discharge of any liability of the Executive to the Company or others for any
action or omission by the Executive, including without limitation any actions
which formed, or could have formed, the basis for termination of the Executive’s
employment for Cause.
          (e) Separation Benefits. For purposes of this Agreement, “Separation
Benefits” will mean:

 



--------------------------------------------------------------------------------



 



          (i) payment by the Company to the Executive of a cash lump sum equal
to:

  (A)   any accrued but unpaid Base Salary through the Date of Termination and
all other unpaid amounts, if any, which the Executive has accrued and is
entitled to as of the Date of Termination;     (B)   a pro-rata portion of the
Executive’s target bonus for the fiscal year in which the Date of Termination
occurs (such pro rata amount to be determined by multiplying such target bonus
by a fraction, the numerator of which is the number of days of the then current
fiscal year that have elapsed before the Date of Termination, and the
denominator of which is three hundred and sixty-five (365) and if such amount
were to be paid FY08, no more than $250,000);     (C)   the Base Salary
multiplied by two (2);     (D)   the Executive’s “annual target bonus”
multiplied by two (2); and     (E)   an additional payment of $200,000;

          (ii) reimbursement by the Company for the cost of coverage of
Executive and/or Executive’s covered dependents pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or similar state statute
(“COBRA”) for premiums under the Company’s group health insurance plans for a
period of eighteen (18) months beginning on the Date of Termination; and
          (iii) all unvested stock options, Non-Performance RSUs and shares of
non-performance based restricted stock in Company common stock held by the
Executive will become fully vested and, in the case of the stock options, fully
exercisable immediately prior to Executive’s Date of Termination, and the
Executive will be entitled to exercise all such options until the earlier of:
(A) the second anniversary of the Executive’s Date of Termination or (B) the
expiration date of such option set forth in the grant notice for the option
award. For purposes of this Section 9(e), the Executive’s “annual target bonus”
will be equal to the Executive’s Base Salary then if effect.
          Any cash payment pursuant this Section 9(e), payment of
Non-Performance RSUs or issuance of shares of non-performance based restricted
stock in Company common stock pursuant to Section 9(e)(iii) will be made by the
Company within thirty (30) days following the Date of Termination, except for
any delay period required by

 



--------------------------------------------------------------------------------



 



Section 23 of this Agreement. Reimbursements pursuant to Section 9(e)(ii) shall
be made as soon as administratively feasible following the Company’s receipt of
appropriate documentation, but in no event after the later of (i) two and
one-half (2 1/2) months after the end of the Company’s fiscal year in which such
costs are incurred, or (ii) March 15 following the calendar year in which such
costs are incurred. Notwithstanding the foregoing, and to the extent applicable,
the timing of such reimbursements, if any, shall be subject to any delay period
required by Section 23 of this Agreement.
          (f) Damages. The Executive agrees that, except for such other payments
and benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any applicable Company plan, such amounts will be in
lieu of all other claims for damages that the Executive may make with respect to
the termination of the Executive’s employment, the Employment Period or any such
breach of this Agreement. In no event will the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and,
except as specifically provided in clause (ii) of Section 9(e), such amounts
will not be reduced whether or not the Executive obtains other employment.
          10. Noncompetition and Nonsolicitation.
          (a) Noncompetition. THIS SECTION 10(a) WILL HAVE NO FORCE OR EFFECT,
AND WILL NOT BE DEEMED A PART OF THIS AGREEMENT, DURING ANY AND ALL PERIODS IN
WHICH THE EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY
IN THE STATE OF CALIFORNIA, BUT WILL BECOME IMMEDIATELY EFFECTIVE IF AND TO THE
EXTENT THE EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY
IN A JURISDICTION OTHER THAN THE STATE OF CALIFORNIA. The Executive and the
Company jointly acknowledge that Executive’s initial and principal place of
employment is Newport Beach, California, and therefore, this section 10 (a) is
NOT in force and effect on the Effective Date. However, the Executive further
acknowledges that in the course of the Executive’s employment with the Company
and its Affiliates and their predecessors, the Executive has and will continue
to become familiar with the trade secrets of, and other confidential information
concerning, the Company and its Affiliates and their predecessors, that the
Executive’s services will be of special, unique and extraordinary value to the
Company and its Affiliates and that the Company’s ability to accomplish its
purposes and to successfully pursue its business plan and compete in the
marketplace depends substantially on the skills and expertise of the Executive.
Therefore, and in further consideration of the compensation being paid to the
Executive hereunder, the Executive agrees that if his principal place of
employment becomes a state other than California, then during the Employment
Period and for a period of twelve months following the termination of the
Employment Period for any reason (the

 



--------------------------------------------------------------------------------



 



“Restricted Period”), the Executive will not directly or indirectly own, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business competing with the businesses of the Company or its
Affiliates, in any country where the Company or its Affiliates conducts
business; provided, however, that passive investments amounting to no more than
three percent of the voting equity of a business and the Executive’s other
current positions and activities described in Section 3 will not be prohibited
hereby.
          (b) Nonsolicitation. Executive agrees that, during the Employment
Period and for a period of twelve (12) months following the termination of the
Employment Period for any reason, the Executive will not directly or indirectly
(i) induce or attempt to induce any employee of the Company or any Affiliate to
leave the employ of the Company or such Affiliate, or in any way willfully
interfere with the relationship between the Company or any Affiliate and any
employee thereof, or (ii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any Affiliate to cease
doing business with the Company or such Affiliate, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Affiliate.
          (c) Enforcement. If, at the time of enforcement of this Section 10, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. If the provisions of this Section 10
will be deemed illegal by any jurisdiction, the provisions in this Section 10
will be deemed ineffective within such jurisdiction. Because the Executive’s
services are unique and because the Executive has access to confidential
information, the parties hereto agree that money damages would be an inadequate
remedy for any breach of any provision of this Agreement. Therefore, in the
event of a breach or threatened breach by the Executive of any provision of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security).
          11. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it will be determined that any payment
or distribution by the Company or its Affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this

 



--------------------------------------------------------------------------------



 



Section 11) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 11(a), if
it will be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed one hundred and ten percent (110%) of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of the Payments would not give rise to any Excise Tax, then no
Gross-Up Payment will be made to the Executive and the Payments, in the
aggregate, will be reduced to the Reduced Amount. Any reduction in payments
and/or benefits required by this Section 11 shall occur in the following order
unless Executive elects in writing a different order prior to the date on which
the event that triggers the severance payments and benefits due hereunder
occurs: (1) reduction of cash payments; (2) cancellation of accelerated vesting
of equity awards other than stock options; (3) cancellation of accelerated
vesting of stock options; and (4) reduction of other benefits paid to Executive.
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive’s equity awards. In all cases, any Gross-Up
Payment made in accordance with this Section 11 will be made no later than the
end of the calendar year in which the Executive pays the Excise Tax and in
compliance with Section 409A.
          (b) Subject to the provisions of Section 11(c), all determinations
required to be made under this Section 11, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determinations, will be made by Deloitte &
Touche LLP or such other nationally recognized public accounting or law firm
agreed to by the Executive and the Company (the “Accounting Firm”) which will
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as an accountant or
auditor for the individual, entity or group (other than the Company) effecting
the change of control resulting in an Excise Tax, the Executive will appoint
another nationally recognized accounting or law firm to make the determinations
required hereunder (which accounting or law firm will then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm will be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 11, will be paid

 



--------------------------------------------------------------------------------



 



by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 11(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm will determine the amount of the Underpayment
that has occurred and any such Underpayment will be promptly paid by the Company
to or for the benefit of the Executive and will be made no later than the end of
the calendar year in which the Underpayment is determined.
          (c) The Executive will notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and will apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive will not pay such claim before the expiration of the thirty (30)-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing before the
expiration of such period that it desires to contest such claim, the Executive
will:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and will indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of

 



--------------------------------------------------------------------------------



 



such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 11(c), the Company will control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company will advance the
amount of such payment to the Executive, on an interest-free basis and will
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Further, the Company’s control of the
contest will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Executive will be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 11(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive will (subject to the
Company’s complying with the requirements of Section 11(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 11(c), a determination
is made that the Executive will not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund before the expiration of thirty
(30) days after such determination, then such advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.
          12. Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder will be in writing and will
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:
          (a) If to the Company:

 



--------------------------------------------------------------------------------



 



  Conexant Systems, Inc.
  4000 MacArthur Boulevard, West Tower
  Newport Beach, CA 92660
  Fax: (949) 483-9475
  Attention: Michael Vishny, Senior Vice President, Human Resources
          (b) If to the Executive:
at the address on the books and records of the Company at the time of such
notice, or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
will be given or made in the manner described above will be deemed sufficiently
given or made for all purposes three (3) days after it is deposited in the U.S.
mail, postage prepaid, or at such time as it is delivered to the addressee (with
the return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.
          13. Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement will not affect the validity or enforceability
of the other provisions of this Agreement, which will remain in full force and
effect.
          14. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12 and 23 will survive the
termination of employment of the Executive. In addition, all obligations of the
Company to make payments hereunder will survive any termination of this
Agreement on the terms and conditions set forth herein.
          15. Assignment. The rights and obligations of the parties to this
Agreement will not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, will have the right to receive
any amount owing and unpaid to the Executive hereunder, and (ii) the rights and
obligations of the Company hereunder will be assignable and delegable in
connection with any merger, consolidation or sale of all or substantially all of
the assets of the Company and any similar event with respect to any successor
corporation. Notwithstanding anything herein to the contrary, the rights and
obligations of the Company hereunder will inure to the benefit of, and will be
binding upon, any successor to the Company or its business by merger or
otherwise, whether or not there is an express assignment, delegation or
assumption of such rights and obligations.
          16. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement will be binding upon the parties hereto and will
inure to the benefit of the

 



--------------------------------------------------------------------------------



 



parties and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.
          17. Amendment; Waiver. This Agreement will not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
No waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement will thereafter be construed as a waiver of
any subsequent breach or default of a similar nature. The failure of either of
the parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder will not be construed
as a waiver of any such provisions, rights or privileges hereunder, or a waiver
of any subsequent breach or default of a similar nature.
          18. Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, will not be deemed to
be a part of this Agreement for any purpose, and will not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
          19. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, will be governed by
and construed in accordance with the laws of the State of California (but not
including the choice of law rules thereof).
          20. Entire Agreement. This Agreement, together with any stock or
option agreements executed by Executive and the Company, constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments between the parties except
as set forth herein.
          21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original and all of which will be deemed
to constitute one and the same instrument.
          22. Legal Expenses. The Company will pay or reimburse the Executive
(up to $5,000) for reasonable attorneys’ fees incurred by the Executive in
connection with the negotiation of this Agreement and the Executive’s
commencement of employment hereunder. Any such reimbursement will be made no
later than the calendar year following the year in which such expense was
incurred.
          23. Provisions Regarding Code Section 409A.
          (a) Six-Month Wait for Key Employees Under Separation from Service.
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code

 



--------------------------------------------------------------------------------



 



of 1986, as amended and any final regulations and guidance promulgated
thereunder (“Section 409A”) at the time of the Executive’s termination, then the
severance and benefits payable to the Executive pursuant to this Agreement
(other than due to death), if any, and any other severance payments or
separation benefits which may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”), which
are otherwise due to the Executive on or within the six (6) month period
following the Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of the Executive’s termination of employment
or the date of death, if earlier. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.
          (b) Necessary Amendments Due to Code Section 409A. The parties hereto
acknowledge that the requirements of Section 409A are still being developed and
interpreted by government agencies, that certain issues under Section 409A
remain unclear at this time, and that the parties hereto have made a good faith
effort to comply with current guidance under Section 409A. Notwithstanding
anything in this Agreement to the contrary, in the event that amendments to this
Agreement are necessary in order to comply with future guidance or
interpretations under Section 409A, including amendments necessary to ensure
that compensation will not be subject to Section 409A, the Executive agrees that
the Company will be permitted to make such amendments, on a prospective and/or
retroactive basis, in its sole discretion, provided that it has first negotiated
with the Executive on a good faith basis to construct an amendment that would be
mutually satisfactory to the parties hereto.
          (c) Gross-Up for Code Section 409A Liabilities. Notwithstanding
anything in this Agreement to the contrary, in the event that it will be
determined that any compensation, payment or distribution by the Company or its
Affiliates to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the interest and additional twenty percent (20%)
tax imposed by Section 409A (a “409A Amount”), then the Executive will be
entitled to receive a payment (a “409A Gross-Up Payment”) in an amount such that
after payment by the Executive of the interest and the additional twenty percent
(20%) tax imposed under Section 409A(a)(1)(B) (including any interest and
additional twenty percent (20%) tax imposed with respect to such payment) and
any income taxes imposed on the 409A Gross-Up Payment only (and any interest and
penalties imposed with respect thereto), the Executive retains an amount equal
to the 409A Amount. Any 409A Gross-Up Payment will be made no later than the end
of the calendar year in which the Executive pays the 409A Amount.
          24. Definitions.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means any entity from time to time designated by the Board
and any other entity directly or indirectly controlling or controlled by or
under common control with the Company. For purposes of this definition:
“control” means the power to direct the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          “Board” means the board of directors of the Company.
          “Cause” means: (i) the Executive’s indictment or conviction of or
entering into a plea of guilty or no contest to a felony or a crime involving
moral turpitude, or the intentional commission of any other act or omission
involving dishonesty or fraud that is materially injurious to the Company or any
of its Affiliates; (ii) the Executive’s substantial and repeated failure to
perform duties of the office(s) held by the Executive, as reasonably directed by
the Board, if such failure is not cured within thirty (30) days after the
Executive receives written notice thereof; (iii) gross negligence or willful
misconduct in the performance of the Executive’s duties which materially injures
the Company or its reputation, or; (iv) the Executive’s willful breach of the
material covenants of this Agreement.
          “Change of Control” means:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the Exchange Act)) (a Person) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of Common Stock of the Company (the
Outstanding Company Common Stock) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the Outstanding Company Voting Securities); provided,
however, that for purposes of this subparagraph (i), the following acquisitions
will not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this definition; or
          (ii) Individuals who, as of the date hereof, constitute the Board of
Directors (the Incumbent Board) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a

 



--------------------------------------------------------------------------------



 



member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a Corporate
Transaction), in each case, unless, following such Corporate Transaction, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Corporation or such corporation resulting
from such Corporate Transaction) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Corporate Transaction, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Corporate Transaction; or
          (iv) Approval by the Company’s shareowners of a complete liquidation
or dissolution of the Company.
     Notwithstanding the foregoing, a Company transaction that does not
constitute a change in control event under Treasury
Regulation 1.409A-3(i)(5)(v)-(vii) shall be not be considered a Change of
Control.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Date of Termination” means: (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s

 



--------------------------------------------------------------------------------



 



employment is terminated because of the Executive’s Disability, thirty (30) days
after Notice of Termination, provided that the Executive will not have returned
to the performance of the Executive’s duties on a full-time basis during such
thirty (30)-day period; (iii) if the Executive’s employment is terminated by the
Company for Cause, the date specified in the Notice of Termination; (iv) if the
Executive’s employment is terminated during the Employment Period for any other
reason, the date specified in the Notice of Termination; or (v) if the
Executive’s employment is terminated due to the non-renewal of the Employment
Period in accordance with Section 2 hereof, the date on which the Employment
Period expires by its terms.
          “Disability” means: as provided under Section 409A(a)(2)(C) and
Treasury regulation 1.409A-3(i)(4) and other official guidance issued
thereunder, that Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment, which can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Company employees. Notwithstanding,
Executive shall be deemed Disabled if he is determined to be totally disabled by
the United States Social Security Administration or by the then-current
disability insurance program of the Company; provided that, the definition of
disability applied under such disability insurance program complies with the
requirements of Section 409A and the applicable Treasury regulations and other
official guidance issued thereunder.
          “Good Reason” means, in the absence of consent of the Executive: (i) a
material diminution in the Executive’s authority, duties or responsibilities, as
contemplated by Section 3 of this Agreement; (ii) a material diminution in the
Executive’s Base Salary; or (iii) a material change in the geographic location
at which Executive must perform services (for purposes of this Agreement, the
relocation of Executive to a facility or a location less than fifty (50) miles
from Executive’s location as identified in Section 4 hereof shall not be
considered a material change in geographic location). Notwithstanding the
foregoing, (A) Executive acknowledges and agrees that if he is replaced in his
role as Chief Executive Officer by a proper vote of the Board, but is permitted
to retain a seat on the Company’s Board, such acts will not constitute “Good
Reason” for purposes of this Agreement, and Executive will not be entitled to
any Severance Benefits; (B) the Executive must notify the Company in writing of
any event or condition described in subsection (i), (ii) or (iii) above within
ninety (90) days of the initial existence of such event or condition, (B) the
Company will have at least thirty (30) days after receipt of such notice from
the Executive to cure such event or condition, and (C) the Executive must
separate from service with the Company within ninety (90) days after the end of
the cure period described in (B) hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have duly executed this Agreement,
or have caused this Agreement to be duly executed on their behalf, as of the day
and year first hereinabove written.

                  Very truly yours,    
 
                CONEXANT SYSTEMS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                D. SCOTT MERCER    
 
           
 
                     
 
           
 
  Date        

 